


Exhibit 10.4.2


AMENDMENT NO. 2
TO
OMNIBUS AGREEMENT


THIS AMENDMENT NO. 2 TO OMNIBUS AGREEMENT (this “Second Amendment”) is entered
into effective as of January 13, 2015 (the “Second Amendment Effective Date”),
and is by and among SUNCOKE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Partnership”), SUNCOKE ENERGY PARTNERS GP LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“General Partner”), and SUNCOKE ENERGY, INC., a Delaware corporation (the
“Sponsor”). The above-named entities are sometimes referred to in this Second
Amendment each as a “Party” and collectively as the “Parties.”
RECITALS:
WHEREAS, the Partnership, the General Partner and the Sponsor are each parties
to that certain Omnibus Agreement, dated as of January 24, 2013, as amended by
that certain Amendment No. 1 to Omnibus Agreement, dated as of March 17, 2014
(as so amended, the “Omnibus Amendment”); and
WHEREAS, the Sponsor, the Partnership and Sun Coal & Coke LLC (“SC&C”) are
parties to that certain Contribution Agreement, dated as of January 12, 2015
(the “Gateway Contribution Agreement”), pursuant to which a limited liability
company interest in Gateway Energy & Coke Company, LLC (“Gateway”) will be
contributed to the Partnership, in exchange for the consideration set forth
therein (the “Gateway Contribution”); and
WHEREAS, in connection with the Gateway Contribution, the Parties each desire to
further amend the Omnibus Agreement to, among other things, evidence their
understanding as more fully set forth in this Second Amendment, with respect to:
(1) specified indemnification obligations of the Sponsor and the Partnership;
and (2) the rights and obligations of the Parties in the event that a customer’s
purchase and payment obligations under a Coke Sales Agreement (as defined in the
Omnibus Agreement) are reduced or if a customer fails to satisfy such
obligations.
NOW THEREFORE, in consideration of the promises and the mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Additional Definitions. Except as otherwise provided herein,
capitalized terms used in this Second Amendment and not otherwise defined
herein, shall have the respective meanings assigned to such terms in the Omnibus
Agreement. Effective on and as of the Second Amendment Effective Date, the
following new definitions, having the respective meanings set forth below, shall
be added alphabetically to Section 1.1 of the Omnibus Agreement or, if
applicable, shall replace definitions set forth in Section 1.1 of the Omnibus
Agreement:
"Gateway” shall mean and refer to Gateway Energy & Coke Company, LLC.
“Gateway Cogeneration” shall mean and refer to Gateway Cogeneration Company,
LLC.
“Gateway Assets” shall mean and refer to those assets and investments owned by
the Sponsor or any of its Affiliates that have been (or will be) conveyed,
contributed or otherwise transferred to the Partnership Group pursuant to the
Gateway Contribution Agreement or any additional conveyance documents and
instruments contemplated or referenced thereunder, as such may be amended,
supplemented or restated from time to time.
“Gateway Closing Date” shall mean the date of the closing of the Gateway
Contribution.
“Gateway Contribution” shall mean and refer to the contribution to the
Partnership, pursuant to the Gateway Contribution Agreement and in exchange for
the consideration set forth therein, of a limited liability company interest in
Gateway.




--------------------------------------------------------------------------------




“Gateway Contribution Agreement” means that certain Contribution Agreement,
dated as of January 12, 2015, among the Sponsor, the Partnership and SC&C,
together with the additional conveyance documents and instruments contemplated
or referenced thereunder, as such may be amended, supplemented or restated from
time to time.
“Gateway Known Remediation Losses” has the meaning given such term in Section
3.1(a)(ii) of the Omnibus Agreement.
“Gateway Unknown Remediation Losses” means Environmental Losses other than
Gateway Known Remediation Losses, relating to, or arising from, the ownership
and/or operation of, or otherwise relating to, Gateway or Gateway Cogeneration,
occurring or existing on or before the Gateway Closing Date, whether discovered
before or after the Gateway Closing Date, and identified after the Gateway
Closing Date as requiring remediation.
“IPO Known Remediation Losses” has the meaning given such term in Section
3.1(a)(i) of the Omnibus Agreement.
“IPO Unknown Remediation Losses” means Environmental Losses other than IPO Known
Remediation Losses, relating to, or arising from, the ownership and/or operation
of, or otherwise relating to, Haverhill or Middletown, occurring or existing on
or before the Closing Date, whether discovered before or after the Closing Date,
and identified after the Closing Date as requiring remediation.
“Known Remediation Losses” shall mean and refer to the Gateway Known Remediation
Losses and the IPO Known Remediation Losses, collectively.
“MLP Credit Agreement” means that certain Credit Agreement, dated as of January
24, 2013, by and among the Partnership, certain subsidiaries thereof as joint
and several Borrowers, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent, as amended by an Amendment No. 1 to Credit Agreement,
dated as of August 28, 2013, and an Amendment No. 2 to Credit Agreement, dated
as of May 9, 2014 (as the same now exists or may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced).
“Omnibus Agreement” and “Agreement” shall mean and refer to that certain Omnibus
Agreement, dated as of January 24, 2013, by and among the Partnership, the
General Partner and the Sponsor, as amended by that certain Amendment No. 1 to
Omnibus Agreement, dated as of March 17, 2014, and the Second Amendment (as the
same now exists or may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced).
“Partnership Assets” means all assets of the Partnership Group as of the Closing
Date, including all assets of Haverhill and Middletown.
“Retained Assets” at any point in time shall mean and refer to those assets and
investments owned by the Sponsor or any of its Affiliates that have not been
conveyed, contributed or otherwise transferred to the Partnership Group pursuant
to any conveyancing document, including without limitation: the Contribution
Agreement; that certain Contribution Agreement, dated as of April 23, 2014, by
and among the General Partner, the Partnership, SC&C and certain other parties;
and the Gateway Contribution Agreement, in each case together with any and all
additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.
“Second Amendment” shall mean and refer to that certain Amendment No. 2 to
Omnibus Agreement, dated as of the Second Amendment Effective Date, by and among
the Partnership, the General Partner and the Sponsor.
“Second Amendment Effective Date” means January 13, 2015.
“Unknown Remediation Losses” shall mean and refer to the Gateway Unknown
Remediation Losses and the IPO Unknown Remediation Losses, collectively.
ARTICLE II
INDEMNIFICATION
Section 2.1 Sponsor’s Environmental Indemnification Obligations. Section 3.1 of
the Omnibus Agreement is deleted in its entirety and replaced by the following
text:
“Section 3.1 Sponsor’s Environmental Indemnification Obligations.
(a)Indemnification in Connection with Initial Public Offering. Subject to
Section 3.4 hereof,




--------------------------------------------------------------------------------




the Sponsor shall indemnify, defend and hold harmless the Partnership Group from
and against all Environmental Losses:
(i)as described on Schedule 3.1A, that occurred or existed on or before the
Closing Date, in the case of such Environmental Losses relating to, or arising
from, the ownership and/or operation of, or otherwise relating to, Haverhill or
Middletown (collectively, the “IPO Known Remediation Losses”), but only to the
extent such Environmental Losses occurred or existed on or before the Closing
Date, even if such Environmental Losses do not accrue until after the Closing
Date; and
(ii)as described on Schedule 3.1B, that occurred or existed on or before the
Gateway Closing Date, in the case of such Environmental Losses relating to, or
arising from, the ownership and/or operation of, or otherwise relating to,
Gateway or Gateway Cogeneration (the “Gateway Known Remediation Losses”), but
only to the extent such Environmental Losses occurred or existed on or before
the Gateway Closing Date, even if such Environmental Losses do not accrue until
after the Gateway Closing Date. For purposes of this Section 3.1, Losses
suffered or incurred by reason of or arising out of the lawsuit described on
Schedule 3.1B under the heading "Litigation" constitute Environmental Losses.
(b)Subject to Sections 3.1(c) and 3.4 hereof, the Sponsor shall indemnify,
defend and hold harmless the Partnership Group from and against:
(i)
any IPO Unknown Remediation Losses, and

(ii)
any Gateway Unknown Remediation Losses.

(c)Except for obligations with respect to claims made in accordance with Section
3.5 prior to the fifth anniversary of the Closing Date, which shall not
terminate, all indemnification obligations pursuant to Sections 3.1(b)(i) and
3.1(b)(ii) shall terminate on the fifth anniversary of the Closing Date.”
Section 2.2 Partnership Group’s Indemnification Obligations. Section 3.2 of the
Omnibus Agreement is deleted in its entirety and replaced by the following text:
“Section 3.2 Partnership Group’s Indemnification Obligations. The Partnership
Group shall indemnify, defend and hold harmless the Sponsor Entities from and
against any Environmental Losses suffered or incurred by the Sponsor Entities to
the extent occurring:
(a)    after the Closing Date with respect to Environmental Losses relating to
the ownership or operation of the Partnership Assets; and
(b)    after the Gateway Closing Date with respect to Environmental Losses
relating to the ownership or operation of Gateway or Gateway Cogeneration,
(collectively, “Partnership Covered Environmental Losses”), except to the extent
that the Partnership Group is indemnified with respect to any of such
Environmental Losses that are Sponsor Covered Environmental Losses under
Sections 3.1(a) and 3.1(b).”
Section 2.3 Additional Indemnification. Section 3.3 of the Omnibus Agreement is
deleted in its entirety and replaced by the following text:
“Section 3.3 Additional Indemnification. In addition to and not in limitation of
the indemnification provided under Section 3.1(a) and Section 3.1(b), Sponsor
shall either cure, as applicable, or fully indemnify, defend and hold harmless
the Partnership Group from and against any and all:
(a)
tax liabilities arising prior to:

(i)the Closing Date or in connection with the closing of the Initial Public
Offering; and
(ii)the Gateway Closing Date, but solely with respect to any such tax
liabilities relating to Gateway, Gateway Cogeneration or the Gateway
Contribution; and
(b)    Losses of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by the Partnership Group by reason of or
arising out of any:
(i)    failure of the Partnership Group to be the owner on the Closing Date of
(x) valid and indefeasible title to the Partnership Assets, (y) valid and
indefeasible easement rights, rights-of-way, leasehold and/or fee ownership
interests in and to the lands on which are located any Partnership Assets, and
(z) valid title to the equity interests in Haverhill and Middletown contributed
to the Partnership by SC&C as part of the Sun Coal & Coke Contribution, in each
case to the extent that




--------------------------------------------------------------------------------




such failure renders the Partnership Group liable or unable to use or operate
the Partnership Assets in substantially the same manner as they were operated
immediately prior to the Closing Date;
(i)failure of the Partnership Group to be the owner on the Gateway Closing Date
of (x) valid and indefeasible title to the Gateway Assets contributed to the
Partnership Group as part of the Gateway Contribution, (y) valid and
indefeasible easement rights, rights-of-way, leasehold and/or fee ownership
interests in and to the lands on which are located any Gateway Assets, and (z)
valid title to the equity interests in Gateway contributed to the Partnership as
part of the Gateway Contribution, in each case to the extent that such failure
renders the Partnership Group liable or unable to use or operate the Gateway
Assets in substantially the same manner as they were operated immediately prior
to the Gateway Closing Date;


(ii)failure of the Partnership Group to have on the Closing Date any consent or
governmental permit to the extent that such failure renders the Partnership
unable to use or operate the Partnership Assets in substantially the same manner
as they were operated immediately prior to the Closing Date;


(iii)failure of the Partnership Group to have on the Gateway Closing Date any
consent or governmental permit to the extent that such failure renders the
Partnership unable to use or operate the Gateway Assets in substantially the
same manner as they were operated immediately prior to the Gateway Closing Date;
or
(iv)events or conditions associated with the Retained Assets, whether occurring
before or after the Closing Date; or
(v)events or conditions associated with the Gateway Assets, occurring before the
Gateway Closing Date.”
Section 2.4 Limitations Regarding Indemnification. Section 3.4 of the Omnibus
Agreement is deleted in its entirety and replaced by the following text:
“Section 3.4 Limitations Regarding Indemnification.
(a)    No claims may be made against the Sponsor for indemnification pursuant
to:
(i)    Section 3.1(a) unless and until:
(1)    in the case of IPO Known Remediation Losses, the aggregate dollar amount
of such IPO Known Remediation Losses suffered or incurred by the Partnership
Group exceeds $67 million, and the Sponsor shall have no liability in respect of
the first $67 million of IPO Known Remediation Losses; provided, however, that
such figure shall not include, or apply to, any Losses arising from, or relating
to, the lawsuit listed under the heading “Litigation” in Schedule 3.1A, and the
Partnership Group may seek indemnification from the Sponsor for Losses arising
from, or relating to, such litigation regardless of amount; and
(2)    in the case of Gateway Known Remediation Losses, the aggregate dollar
amount of such Gateway Known Remediation Losses suffered or incurred by the
Partnership Group exceeds $45 million, and the Sponsor shall have no liability
in respect of the first $45 million of Gateway Known Remediation Losses;
provided, however, that such figure shall not include, or apply to, any Losses
arising from, or relating to, any lawsuit listed under the heading “Litigation”
in Schedule 3.1B, and the Partnership Group may seek indemnification from the
Sponsor for Losses arising from, or relating to, such litigation regardless of
amount; and
(ii)    Section 3.1(b) unless and until:
(1)    in the case of IPO Unknown Remediation Losses, the aggregate dollar
amount of such IPO Unknown Remediation Losses suffered or incurred by the
Partnership Group exceeds $5 million, and the Sponsor shall have no liability in
respect of the first $5 million of IPO Unknown Remediation Losses and
(2)    in the case of Gateway Unknown Remediation Losses, the aggregate dollar
amount of such Gateway Unknown Remediation Losses suffered or incurred by the
Partnership Group exceeds $5 million, and the Sponsor shall have no liability in
respect of the first $5




--------------------------------------------------------------------------------




million of Gateway Unknown Remediation Losses; and
(b)    The aggregate liability of the Sponsor under Section 3.1(b)(i) in the
case of IPO Unknown Remediation Losses, shall not exceed $50 million, and under
Section 3.1(b)(ii) in the case of Gateway Unknown Remediation Losses, likewise
shall not exceed $50 million.
(c)    Notwithstanding anything herein to the contrary, in no event shall the
Sponsor Entities have any indemnification obligations under Section 3.1(a) or
Section 3.1(b) for Losses that arise solely as a result of additions to or
modifications of Environmental Laws promulgated after: (1) the Closing Date, in
the case of Losses relating to Haverhill or Middletown; and (2) the Gateway
Closing Date, in the case of Losses relating to Gateway or Gateway
Cogeneration.”
ARTICLE III
Agreement with respect to customer contracts
Section 3.1 Assumption of Customer Obligations by Sponsor. Section 4.1(b) of the
Omnibus Agreement is deleted in its entirety and replaced by the following text:
“(b) If, other than as a result of the exercise of the termination right
described in Section 4.1(a), a Force Majeure Event (as defined in the relevant
Coke Sales Agreement) or a Seller Event of Default or Off-Taker Event of Default
(each, as defined in the relevant Coke Sales Agreement), as applicable, (i) a
customer fails to fully satisfy its purchase and payment obligations pursuant to
the terms of a Coke Sales Agreement to which such customer is a party, or (ii) a
Coke Sales Agreement is amended to reduce a customer’s purchase or payment
obligations as a result of the customer’s financial distress, whether or not the
customer or an affiliate of the customer has filed a petition in bankruptcy,
then upon written notice from the Partnership, the Sponsor will be obligated to
make the Partnership Group whole to the extent of the customer’s failure to
satisfy its obligations or to the extent the customer’s obligations are reduced,
as applicable, either by purchasing and paying for coke or steam or otherwise,
pursuant to an agreement the terms of which are reasonably acceptable to the
Partnership (but, for the avoidance of doubt, without relieving such customer of
its coke or steam purchase obligations under the relevant Coke Sales
Agreement).”
Section 3.2 Assumption of Customer Obligations by Sponsor. Section 4.1(c) of the
Omnibus Agreement is deleted in its entirety and replaced by the following text:
“(c) Notwithstanding any provision of this Agreement to the contrary, the
Sponsor’s obligations pursuant to Section 4.1(a) and (b), will be determined
based on the customer’s obligations under the relevant Coke Sales Agreement (a)
as in effect on the Closing Date (with respect to Coke Sales Agreements relating
to Haverhill or Middletown), or (b) as in effect on the Gateway Closing Date
(with respect to Coke Sales Agreements relating to Gateway or Gateway
Cogeneration). Further, for the avoidance of doubt, the Partnership Group’s
obligation to produce coke or steam under such Coke Sales Agreement will not
exceed the supply obligation required under such Coke Sales Agreement (y) as of
the Closing Date (with respect to Coke Sales Agreements relating to Haverhill or
Middletown), or (z) as of the Gateway Closing Date (with respect to Coke Sales
Agreements relating to Gateway or Gateway Cogeneration).”
ARTICLE IV
EXPENSES AND REIMBURSEMENT OBLIGATIONS
Section 4.1 Provision of General and Administrative Services. Section 7.1 of the
Omnibus Agreement is deleted in its entirety and replaced by the following text:
"Section 7.1 Provision of General and Aministrative Services. The Sponsor hereby
agrees to continue to provide, or cause to be provided, the Partnership Entities
with general and administrative services that the Sponsor has traditionally
provided in connection with the Partnership Assets and the Gateway Assets,
including, without limitation, executive management, human resources, financial
(including, but not limited to, tax, accounting and audit services), legal,
information technology, communications, engineering, insurance (including
insurance administration, claims processing and coverage under the Sponsor’s
policies), risk management, credit, payroll, compensation and employee benefits
services, that are substantially identical in nature and quality to the services
provided by the Sponsor in connection with its management and operations of the
Partnership Assets prior to the Closing date and in connection with its
management and operations of the Gateway Assets prior to the Gateway Closing
Date."
Section 4.2 Provision of General and Administrative Services. The phrase
"Partnership Assets" in Section 7.2(c) is hereby deleted and replaced by the
phrase "Partnership Assets or Gateway Assets".




--------------------------------------------------------------------------------




ARTICLE V
EXHIBITS AND SCHEDULES
Section 5.1 Exhibits and Schedules. The original Schedule 3.1 to the Omnibus
Agreement is deleted in its entirety and replaced by the Schedule 3.1A and
Schedule 3.1B attached to this Second Amendment. Likewise, the original Schedule
4.2 to the Omnibus Agreement is deleted in its entirety and replaced by the
Schedule 4.2 attached to this Second Amendment.
ARTICLE VI
MISCELLANEOUS
Section 6.1. Governing Law. THIS SECOND AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE CONSTRUCTION OR
INTERPRETATION OF THIS SECOND AMENDMENT TO THE LAWS OF ANOTHER STATE. EACH PARTY
HEREBY SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS IN THE STATE
OF NEW YORK AND TO VENUE IN NEW YORK, NEW YORK.
Section 6.2. Effect of Amendment. Except as expressly modified hereby, all terms
and conditions of the Omnibus Agreement remain in full force and effect and are
hereby ratified and confirmed in all respects. To the extent that there is any
conflict between the terms of the Omnibus Agreement and this Second Amendment,
this Second Amendment shall control. On and after the Second Amendment Effective
Date, each reference to the Omnibus Agreement in any document created by any of
the Parties hereto shall be deemed to be a reference to the Omnibus Agreement as
amended by this Second Amendment. On and after the Second Amendment Effective
Date, the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”,
“hereto”, “hereof”, and words of similar import, as used in the Omnibus
Agreement, shall, unless the context otherwise requires, mean the Omnibus
Agreement, as amended by this Second Amendment.
Section 6.3 Counterparts. This Second Amendment may be executed in two or more
counterparts, and by facsimile, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement.
Section 6.4 Severability. If any term or other provision of this Second
Amendment is invalid, illegal or incapable of being enforced by any applicable
rule of law or public policy, all other conditions and provisions of this Second
Amendment shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties hereto shall negotiate in good faith to modify the Omnibus
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.
[COUNTERPART signature pages follow]
[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, the Parties have executed this Second Amendment on, and
effective as of, the Second Amendment Effective Date.




SUNCOKE ENERGY PARTNERS, L.P.        
By: SunCoke Energy Partners GP LLC,     
its general partner                




By: /s/ Fay West____________________    
Name: Fay West            
Title: Senior Vice President and     
Chief Financial Officer    










--------------------------------------------------------------------------------






SUNCOKE ENERGY PARTNERS GP LLC    




By: /s/ Fay West____________________    
Name: Fay West            
Title: Senior Vice President and     
Chief Financial Officer    
    






SUNCOKE ENERGY, INC.            




By: /s/ Fay West____________________    
Name:Fay West            
Title: Senior Vice President and     
Chief Financial Officer    








[Signature Page to Amendment No. 2 to Omnibus Agreement]














































--------------------------------------------------------------------------------




Schedule 3.1A
Known Remediation Losses
Haverhill Coke Company LLC:
Date
Description
Issuing Agency
08-Dec-2008
Notice and Finding of Violation Issued to Haverhill North Coke Company
United States Environmental Protection Agency
15-Apr-2009
Notice and Finding of Violation Issued to Haverhill North Coke Company
United States Environmental Protection Agency
17-Feb-2010
Notice and Finding of Violation Issued to Haverhill North Coke Company
United States Environmental Protection Agency
01-Jul-2010
Notice and Finding of Violation No. EPA-5-09-OH-02 Issued to SunCoke Energy,
Inc.
United States Environmental Protection Agency
01-Jul-2010
Notice and Finding of Violation No. EPA-5-10-OH-18 Issued to SunCoke Energy,
Inc.
United States Environmental Protection Agency
01-Jul-2010
Notice and Finding of Violation No. EPA-5-10-OH-19 Issued to SunCoke Energy,
Inc.
United States Environmental Protection Agency
22-Jul-2010
Notice and Finding of Violation Issued to Haverhill North Coke Company
United States Environmental Protection Agency
08-Aug-2007
Notice of Violation Issued to Haverhill North Coke Company
Ohio Environmental Protection Agency Southwest District Office
19-Jul-2005
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency
07-Nov-2005
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency
26-Jan-2007
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency
01-Oct-2008
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency
19-Aug-2008
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency
17-Jul-2009
Notice of Violation Issued to Haverhill North Coke Company [Unit No.: P901]
Ohio EPA/Portsmouth Local Air Agency
17-Jul-2009
Notice of Violation Issued to Haverhill North Coke Company
[Unit No.: P902]
Ohio EPA/Portsmouth Local Air Agency
11-Dec-2009
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency
19-Aug-2010
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency
31-Mar-2011
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency
17-May-2012
Notice of Violation Issued to Haverhill North Coke Company
Ohio EPA/Portsmouth Local Air Agency























--------------------------------------------------------------------------------




Schedule 3.1A
Known Remediation Losses
(Continued)


Middletown Coke Company, LLC:
Date
Description
Issuing Agency
24-Jan-2012
Notice of Violation Issued to SunCoke Energy Middletown Operations
Hamilton County (OH) Environmental Services
29-Feb-2012
Notice of Violation Issued to SunCoke Energy Middletown Operations
Southwest Ohio Air Quality Agency

Litigation:
Losses arising from, or related to the following matter shall not be subject to
the restriction on indemnification set forth in Section 3.4(a)(i)(1):
Glenn Graff, et al. v. Haverhill North Coke Company, et al., No. 1:09-CV-00670
(S.D. Ohio)


Schedule 3.1B
Known Remediation Losses
Gateway Energy & Coke Company, LLC:
Date
Description
Issuing Agency
08-Jul-2010
Notice and Finding of Violation Issued to Gateway Energy & Coke Company, LLC
United States Environmental Protection Agency

Litigation:
Losses arising from, or related to the following matter shall not be subject to
the restriction on indemnification set forth in Section 3.4(a)(i)(2):
Peggy Keltner, et al. v. SunCoke Energy, Inc., et al., No. 14L1540 (Madison
County, Illinois)
Dennis v. SunCoke Technology and Development LLC and Gateway Energy and Coke
Company LLC, No. 13-L-314 (Madison County, Illinois)
Other:
Settlement Agreement, dated as of March 10, 2008, by and among United States
Steel Corporation, Gateway Energy & Coke Company, LLC, the American Bottom
Conservancy and the Sierra Club, relating to certain air permits issued and
proposed to be issued by the Illinois Environmental Protection Agency, and
establishing a trust fund to finance approved environmental projects consistent
with the purposes of achieving energy efficiency, greenhouse gas reductions, and
PM 2.5 emission reductions.


















--------------------------------------------------------------------------------




Schedule 4.2
Coke Sales Agreements


1.
Coke Purchase Agreement, dated as of October 28, 2003, by and between Haverhill
Coke Company LLC, ArcelorMittal Cleveland Inc. (f/k/a ISG Cleveland Inc.) and
ArcelorMittal Indiana Harbor Inc. (f/k/a ISG Indiana Harbor Inc.), as amended
by:

(a)
Amendment No. 1 to Coke Purchase Agreement, dated as of December 5, 2003, by and
between Haverhill Coke Company LLC, ArcelorMittal Cleveland Inc. (f/k/a ISG
Cleveland Inc.) and ArcelorMittal Indiana Harbor Inc. (f/k/a ISG Indiana Harbor
Inc.)

(b)
Letter Agreement, dated as of May 7, 2008, between ArcelorMittal USA Inc.,
Haverhill Coke Company LLC, Jewell Coke Company, L.P. and ISG Sparrows Point
LLC, serving as Amendment No. 2 to the Coke Purchase Agreement, by and between
Haverhill Coke Company LLC, ArcelorMittal Cleveland Inc. (f/k/a ISG Cleveland
Inc.) and ArcelorMittal Indiana Harbor Inc. (f/k/a ISG Indiana Harbor Inc.)

(c)
Amendment No. 3 to Coke Purchase Agreement, dated as of May 8, 2008, by and
between Haverhill Coke Company LLC, ArcelorMittal Cleveland Inc. (f/k/a ISG
Cleveland Inc.) and ArcelorMittal Indiana Harbor Inc. (f/k/a ISG Indiana Harbor
Inc.)

(d)
Amendment No. 4 to Coke Purchase Agreement, dated as of January 26, 2011, by and
between Haverhill Coke Company LLC, ArcelorMittal Cleveland Inc. (f/k/a ISG
Cleveland Inc.) and ArcelorMittal Indiana Harbor Inc. (f/k/a ISG Indiana Harbor
Inc.)

(e)
Amendment No. 5 to Coke Purchase Agreement, dated as of January 26, 2012, by and
between Haverhill Coke Company LLC, ArcelorMittal Cleveland Inc. (f/k/a ISG
Cleveland Inc.) and ArcelorMittal Indiana Harbor Inc. (f/k/a ISG Indiana Harbor
Inc.)

(f)
Amendment No. 6 to Coke Purchase Agreement, dated as of March 12, 2012, by and
between Haverhill Coke Company LLC, ArcelorMittal Cleveland Inc. (f/k/a ISG
Cleveland Inc.) and ArcelorMittal Indiana Harbor Inc. (f/k/a ISG Indiana Harbor
Inc.)

2.
Coke Purchase Agreement, dated as of August 31, 2009, by and between Haverhill
Coke Company LLC and AK Steel Corporation, as amended by:

(a)
Amendment No. 1 to Coke Purchase Agreement, dated as of May 8, 2012, by and
between Haverhill Coke Company LLC and AK Steel Corporation

3.
Amended and Restated Coke Purchase Agreement, dated as of September 1, 2009, by
and between Middletown Coke Company, LLC and AK Steel Corporation

4.
Coke Sale and Feed Water Processing Agreement, dated as of February 28, 2008, by
and between Gateway Energy & Coke Company, LLC and United States Steel
Corporation, as amended by:

(a)
First Amendment to Coke Sale and Feed Water Processing Agreement, dated as of
November 1, 2010, by and between Gateway Energy & Coke Company, LLC and United
States Steel Corporation

(b)
Second Amendment to Coke Sale and Feed Water Processing Agreement, dated as of
July 6, 2011, by and between Gateway Energy & Coke Company, LLC and United
States Steel Corporation

(c)
Third Amendment to Coke Sale and Feed Water Processing Agreement, dated as of
January 12, 2015, by and between Gateway Energy & Coke Company, LLC, Gateway
Cogeneration Company LLC and United States Steel Corporation





